 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11                                                   Case No. 1:19-cv-00694-EPG
      KAREN SAHAKYAN
12                                                   FINDINGS AND RECOMMENDATIONS
                         Plaintiff,
13                                                   RECOMMENDING THAT PLAINTIFF’S
              v.                                     REQUEST FOR A TEMPORARY
14                                                   RESTRAINING ORDER AND PRELIMINARY
      RALPH DIAZ, et al.,
                                                     INJUNCTION BE DENIED
15
                         Defendants.
                                                     (ECF NO. 2)
16

17                                                   OBJECTIONS DUE WITHIN TWENTY-ONE
                                                     (21) DAYS
18

19

20           Plaintiff Karen Sahakyan (“Plaintiff”) is appearing pro se and in forma pauperis in this

21   civil rights action pursuant to 42 U.S.C. § 1983.

22           Currently before the Court is Plaintiff’s request for a temporary restraining order and

23   motion for preliminary injunction, filed May 20, 2019. (ECF No. 2.) For the reasons set forth

24   below, it is recommended that Plaintiff’s motion be denied.

25      I.         PLAINTIFF’S ALLEGATIONS

26           Plaintiff alleges that Defendants are acting with deliberate indifference to conditions

27   posing a substantial risk of serious harm to Plaintiff by planning to merge Special Needs Yard

28
                                                         1
 1   (“SNY”) (formerly known as protective custody) inmates with General Population (“GP”)
 2   inmates onto a yard known as a “Non-Designated Programming Facility” (“NDPF”) Yard. On
 3   December 12, 2017, Defendant Allison wrote a memo explaining the expansion of such a merger.
 4   On July 19, 2018, inmate representatives at Plaintiff’s facility submitted a group statement to
 5   Defendant Ndoh voicing their concerns and disagreement with the proposed merger.
 6                On September 10, 2018, Defendant Diaz authored a department memorandum outlining
 7   the schedule for the merging of the yards. At the time the Complaint and motion for injunctive
 8   relief were filed, Plaintiff was housed at Avenal State Prison, which was scheduled for merger of
 9   the SNY and GP populations in January 2019.1 Plaintiff has since filed a notice of change of
10   address, indicating that he moved to Soledad State Prison on September 19, 2019. (ECF No. 9.)
11                Plaintiff alleges that both courts and CDCR officials have long understood that SNY
12   inmates cannot safely be housed with GP inmates, and there are well-documented incidents of
13   violence when SNY inmates have been housed with GP inmates. Plaintiff argues that this merger
14   will put Plaintiff at serious risk of harm or injury and violates the Eighth Amendment. Plaintiff
15   seeks injunctive relief enjoining defendants from merging the SNY and GP inmates at Avenal
16   State Prison, as well as declaratory relief.
17          II.      LEGAL STANDARDS
18                Procedurally, a federal district court may issue emergency injunctive relief only if it has
19   personal jurisdiction over the parties and subject matter of the lawsuit. See Murphy Bros., Inc. v.
20   Michette Pipe Stringing, Inc., 526 U.S. 344, 350 (1999) (noting that one “becomes a party
21   officially, and is required to take action in that capacity, only upon service of summons or other
22   authority-asserting measure stating the time within which the party served must appear to
23   defend”). A temporary restraining order is an extraordinary measure of relief that a federal court
24   may impose without notice to the adverse party, if, in an affidavit or verified complaint, the
25   movant “clearly show[s] that immediate and irreparable injury, loss, or damage will result to the
26   movant before the adverse party can be heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). the
27
     1
         It is unclear whether the populations were merged as of that date or whether they have been merged at all.
28
                                                                   2
 1   standard for issuing a temporary restraining order is essentially the same as that for issuing a
 2   preliminary injunction. Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7
 3   (9th Cir. 2001) (analysis for temporary restraining orders and preliminary injunctions is
 4   “substantially identical”).
 5            “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter
 6   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 25 (2008) (citation omitted); Epona v. Cty. of Ventura,
 7   876 F.3d 1214, 1227 (9th Cir. 2017) (same).
 8            To justify injunctive relief, the moving party must demonstrate: (1) that he is likely to
 9   succeed on the merits; (2) that he is likely to suffer irreparable harm in the absence of injunctive
10   relief; (3) that the balance of equities tips in his favor; and (4) that an injunction is in the public
11   interest. Winter, 555 U.S. at 20. “Under Winter, plaintiffs must establish that irreparable harm is
12   likely, not just possible, in order to obtain a preliminary injunction.” Alliance for the Wild Rockies
13   v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011).
14            In addition, the PLRA requires prisoners to satisfy additional requirements when seeking
15   preliminary injunctive relief against prison officials:
16            Preliminary injunctive relief must be narrowly drawn, extend no further than
              necessary to correct the harm the court finds requires preliminary relief, and be the
17            least intrusive means necessary to correct that harm. The court shall give
              substantial weight to any adverse impact on public safety or the operation of a
18            criminal justice system caused by the preliminary relief and shall respect the
              principles of comity set out in paragraph (1)(b) in tailoring any preliminary relief.
19
     18 U.S.C. § 3626(a)(2). Section 3626(a)(2) places significant limits upon a court’s power to grant
20
     preliminary injunctive relief to inmates, and “operates simultaneously to restrict the equity
21
     jurisdiction of federal courts and to protect the bargaining power of prison administrators—no
22
     more may courts grant or approve relief that binds prison administrators to do more than the
23
     constitutional minimum.” Gilmore v. People of the State of California, 220 F.3d 998-99 (9th Cir.
24
     2000).
25
              The Supreme Court has also counseled that injunctive relief should only be granted rarely
26
     in cases involving the administration of prisons:
27
              Running a prison is an inordinately difficult undertaking that requires expertise,
28
                                                         3
                   planning, and the commitment of resources, all of which are peculiarly within the
 1                 province of the legislature and executive branches of government. Prison
                   administration is, moreover, a task that has been committed to the responsibility of
 2                 those branches, and separation of powers concerns counsel a policy of judicial
                   restraint.
 3
     Turner v. Safley, 482 U.S. 78, 85 (1987) (citing Procunier v. Martinez, 416 U.S. 396, 405
 4
     (1974)).
 5
            III.      ANALYSIS
 6
                   Initially, the Court notes that, on September 19, 2019, Plaintiff filed a notice of change of
 7
     address indicating a move from Avenal State Prison to Soledad State Prison. (ECF No. 9.) Since
 8
     Plaintiff has been transferred from Avenal and has not presented the Court with any reasonable
 9
     expectation of returning to Avenal State Prison, the request for injunctive relief relating to the
10
     application of the NDPF policy to Avenal State Prison is moot. Johnson v. Moore, 948 F.2d 517,
11
     519 (9th Cir. 1991) (per curiam) (holding that an inmate’s transfer to another facility renders
12
     claims for injunctive relief concerning the original facility moot).
13
                   But even if the claim for injunctive relief is not moot, the Court will recommend that
14
     Plaintiff’s request for injunctive relief be denied, as he has not demonstrated a likelihood of
15
     success on the merits, a likelihood of irreparable harm, or a weighing of the equities that tips in
16
     his favor.
17
                   Initially, as to the likelihood of success on the merits prong of the analysis, in a separate
18
     order, the Court has screened Plaintiff’s complaint and found that Plaintiff failed to state any
19
     cognizable claims upon which § 1983 relief can be granted. Therefore, Plaintiff has necessarily
20
     failed to show, for purposes of justifying injunctive relief, any likelihood of success on the merits
21
     of his claims. Winter, 555 U.S. at 20.
22
                   Next, as to the irreparable harm element, Plaintiff does not indicate that he has been or is
23
     currently assigned to a merged yard pursuant to the NDPF policy. Even if there was evidence of
24
     such an assignment, Plaintiff does not allege individualized characteristics he possesses that make
25
     it likely that he will experience irreparable harm, such as special needs status, classification as a
26
     sex offender, or gang or law enforcement affiliations.2
27
     2
         This list is illustrative—not exhaustive—of the personal characteristics that might increase a likelihood of
28
                                                                    4
 1            Indeed, other courts have also refused to provide injunctive relief on similar allegations
 2   regarding the merging of SNY and GP populations.3 Central to many of these decisions is a
 3   finding that the plaintiff fails to show a sufficient likelihood of irreparable harm. For example, the
 4   court in Perez analyzed the issue as follows:
 5            An adequate showing of irreparable harm is the “‘single most important
              prerequisite for the issuance of a [temporary restraining order].’” Universal
 6            Semiconductor, Inc. v. Tuoi Vo, 2016 WL 9211685 at *2 (N.D. Cal. Nov. 29,
              2016) (quoting Freedom Holdings, Inc. v. Spitzer, 408 F.3d 112, 114 (2d Cir.
 7            2005)). To successfully make that showing, the moving party must “demonstrate
              that irreparable injury is likely in the absence of an injunction. Winter, 555 U.S. at
 8            22 (emphasis preserved). A temporary restraining order or preliminary injunction
              issued on anything less is “inconsistent” with the “characterization of injunctive
 9            relief as an extraordinary remedy….” Id.
10            While Plaintiff is correct that he does not have to wait until he is actually assaulted
              to state a claim and obtain relief, he is required to demonstrate that he faces
11            imminent and irreparable injury to obtain preliminary injunctive relief. Plaintiff
              has not done so. Rather, he refers to memos from past years, and alleges that the
12            merger was to take place at Avenal State Prison in January of 2019. But he does
              not state that the merger has started, that he has been placed on a NDPF yard, or
13            demonstrate that he will be subject to immediate and irreparable harm if the
              requested preliminary relief is denied. Plaintiff is required to demonstrate that he
14            faces imminent harm. Caribbean Marine Servs. Co., Inc. v. Baldridge,844F.2d
              668, 674 (9th Cir. 1988). This requires that Plaintiff allege “specific facts in an
15            affidavit or a verified complaint [which] clearly show” a credible threat of
              “immediate and irreparable injury, loss, or damage.” Fed. R. Civ. P. 65(b)(1)(A).
16            Plaintiff has not made this showing. “Speculative injury does not constitute
              irreparable injury sufficient to warrant granting a preliminary injunction.”
17            Caribbean Marine, 844 F.2d at 674.
18            Plaintiff provides the declaration of Kim McGill, an Organizer with the Youth
19
     irreparable harm assuming a merge into a NDPF yard.
20
     3
       See, e.g, Rodriguez v. Diaz, No. 1:19-cv-01118-JDP, 2019 WL 4688631 (E.D. Cal. Sept. 26, 2019) (recommending
21   that the plaintiff’s request for injunctive relief to halt the merging of the SNY and GP populations be denied); Nunez
     v. Diaz, No. 1:19-cv-00686-SAB, 2019 WL 4127205 (E.D. Cal. Aug. 30, 2019) (same); Perez v. Diaz, No. 2:19-cv-
22   1295-KJN, 2019 WL 3229622 (E.D. Cal. July 18, 2019), report and recommendation adopted, No. 2:19-cv-01295-
     TLN-KJN, 2019 WL 3975567 (E.D. Cal. Aug. 22, 2019) (same); Plascencia v. Diaz, No. 19-cv-02396-SI, 2019 WL
23   1981188 (N.D. Cal. May 3, 2019) (same); Espinoza v. Diaz, No. 19-cv-02115-EMC, 2019 WL 1904213 (N.D. Cal.
     Apr. 29, 2019) (same); Borjas v. Diaz, No. 19-cv-02038-PJH, 2019 WL 1787593 (N.D. Cal. Apr. 24, 2019) (same);
24   Hernandez v. Diaz, No. 19-cv-02135-SI, 2019 WL 1779580 (N.D. Cal. Apr. 23, 2019) (same); Anguiano v. Diaz, No.
     19-cv-02039-SI, 2019 WL 1756350 (N.D. Cal. Apr. 19, 2019) (same); Saucedo v. Diaz, No. 19-cv-02032-SI, 2019
25   WL 1756541 (N.D. Cal. Apr. 19, 2019) (same); Montalvo v. Diaz, No. 3:19-cv-00363-CAB-JLB, 2019 WL 1242445
     (S.D. Cal. Mar. 18, 2019) (same). Compare Kester v. Diaz, No. 4:19-cv-04205-JST, 2019 WL 3997483 (N.D. Cal.
26   Aug. 23, 2019). In Kester, the evidence showed that Plaintiff, a convicted sex-offender and a drop-out gang member
     who had already been the victim of two deadly attacks, was likely to experience immediate and irreparable harm in
     the absence of injunctive relief. Id. at *3.
27

28
                                                                5
            Justice Coalition, describing the association’s efforts to challenge the CDCR’s
 1          implementation of the NDPF Yards, based on their safety concerns. (ECF No 1., p.
            18.) While the Court is sympathetic to Plaintiff’s safety concerns, McGill’s
 2          affidavit does not clearly demonstrate that Plaintiff currently faces an “immediate
            and irreparable loss or injury.” See Fed. R. Civ. P. 65(b)(1); Winter, 555 U.S. at
 3          22. Generalized allegations of past incidents of violence fail to show that Plaintiff
            has been assigned to a merged yard and faces imminent harm. Rather, his
 4          allegations show defendants have a plan to merge GP inmates with SNY inmates
            at Avenal State Prison, and Plaintiff fears the potential for an attack should he be
 5          placed on such a NDPF yard. But such allegations fail to establish that plaintiff
            currently faces the type of immediate and credible threat or irreparable harm
 6          necessary to justify extraordinary injunctive relief at this stage of the case.
            Goldie’s Bookstore, Inc. v. Superior Court of State of Cal., 739 F.2d 466, 472 (9th
 7          Cir. 1984) (“Speculative injury does not constitute irreparable injury.”). “A
            presently existing actual threat must be shown, although the injury need not be
 8          certain to occur.” Chappell v. Stankorb, 2012 WL 1413889, at *3 (E.D. Cal. Apr.
            23, 2012).
 9
            So too here, Plaintiff has failed to show that he is likely to suffer irreparable harm in the
10
     absence of injunctive relief. He does not support his request with evidence demonstrating that he
11
     has been or will be placed in an NDPF yard pursuant to the merger or that he faces the type of
12
     “immediate and credible threat of irreparable harm necessary to support injunctive relief.” See
13
     Goldie’s Bookstore, Inc., 739 F.2d at 466. (noting that speculative injury does not constitute
14
     irreparable injury). Instead, he submits a generalized declaration from Kim McGill, which
15
     describes safety concerns with the proposed merger. This declaration does not demonstrate that
16
     Plaintiff himself currently faces an “immediate and irreparable loss or injury.” See Fed. R. Civ. P.
17
     65(b)(1); Winter, 555 U.S. at 22. Nor does Plaintiff’s declaration, which does not contain any
18
     allegations that he has been or is currently assigned to a merged yard pursuant to the NDPF policy
19
     or any allegations of characteristics that would make irreparable harm likely even if Plaintiff were
20
     currently assigned to a merged yard pursuant to the NDPF policy. Therefore, Plaintiff’s
21
     allegations that he currently faces immediate and irreparable harm are speculative. See Caribbean
22
     Marine Servs Co., 844 F.2d at 674. (“Speculative injury does not constitute irreparable injury
23
     sufficient to warrant granting a preliminary injunction.”).
24
            Finally, Plaintiff fails to show the balance of equities supports injunctive relief. Prison
25
     administration is a difficult and onerous task and courts have traditionally accorded a large degree
26
     of deference in cases involving the administration of state penal institutions. Turner, 482 U.S. at
27
     85 (noting that government afforded widest latitude in cases involving the administration of state
28
                                                      6
 1   prisons). Plaintiff has not shown that the equities favor this Court overturning a prison
 2   classification decision based on his general fears about combining the two categories of prisoners.
 3             For all these reasons, Plaintiff’s request for injunctive relief should be denied.
 4       IV.      CONCLUSION
 5             Accordingly, based on the foregoing, the Court HEREBY RECOMENDS that Plaintiff’s
 6   motion for a temporary restraining order and preliminary injunction (ECF No. 2.) should be
 7   denied.
 8             These findings and recommendations are submitted to the district judge assigned to the
 9   case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(1). Within twenty-one (21) days after
10   being served with these findings and recommendations, Plaintiff may file written objections with
11   the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and
12   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
13   may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.
14   2014) (quoting Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
15             Further, in accordance with the above, IT IS HEREBY ORDERED that the Clerk of Court
16   is directed to assign a district judge to this case.
17

18
     IT IS SO ORDERED.
19

20       Dated:      October 28, 2019                              /s/
                                                            UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28
                                                            7
